                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MICHAEL MCAFEE,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 4:18-cv-1486-JMB
                                                 )
CLAYTON COUNTY JUSTICE                           )
CENTER, et al.,                                  )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of Michael McAfee, an inmate at the

Southeast Correctional Center, for leave to commence this civil action without prepayment of the

required filing fee. Having reviewed the motion and the financial information submitted in

support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$13.39. See 28 U.S.C. § 1915(b)(1). In addition, for the reasons discussed below, the Court will

give plaintiff the opportunity to submit an amended complaint.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $66.93. The Court will therefore assess an initial partial filing fee

of $13.39, which is twenty percent of plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a complaint filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319,

328 (1989). An action is malicious if it is undertaken for the purpose of harassing the named

defendants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action fails to state

a claim upon which relief can be granted if it does not plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 678. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 679. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.



                                                  2
       The plaintiff is required to plead facts that show more than the “mere possibility of

misconduct.” Iqbal, 556 U.S. at 679. The Court must review the factual allegations in the

complaint “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. When

faced with alternative explanations for the alleged misconduct, the Court may exercise its

judgment in determining whether plaintiff’s proffered conclusion is the most plausible or

whether it is more likely that no misconduct occurred. Id. at 680-82.

       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).         The Court must weigh all factual

allegations in favor of the plaintiff, unless the facts alleged are clearly baseless. Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint.”

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against “Clayton County Justice

Center” (presumably a reference to the St. Louis County Justice Center) and University City

police detectives Frederick Lemons and Jesse Meindhart. Plaintiff does not specify the capacity

in which he sues the defendants.

       According to the complaint, plaintiff was arrested on March 27, 2015 and charged with

first-degree murder. The next day, Lemons and Meindhart interrogated him. They said they

knew plaintiff killed the victim, and when plaintiff did not confess, they started hitting him and

threatening him. Plaintiff got scared, and made up a story. Plaintiff also alleges that “two

transporters” from the County Justice Center beat him up and slammed his head into the wall.



                                                 3
       In setting forth his prayer for relief, plaintiff states he did not kill anyone and they have

no proof that he did. He states he wants his freedom, and that he took a beating and the officers

should be held accountable. He states he was beaten by Lemons and Meindhart, and he wants

$10 million for pain and suffering and false incarceration.

       Attached to the complaint is a document titled “Order Under Civil Matters.”              The

document is composed in the form of a long and rambling narrative that addresses various topics,

including wrongdoing by Lemons and Meindhart, the alleged ineffectiveness of plaintiff’s

attorney, and various infirmities in his state court criminal proceedings. He states he wants this

Court to acquit him, or give him a new trial.

                                                Discussion

       As pleaded, the complaint is subject to dismissal. Plaintiff does not specify whether he

sues Lemons and Meindhart in their official or individual capacities. Where a “complaint is

silent about the capacity in which [plaintiff] is suing defendant, [a district court must] interpret

the complaint as including only official-capacity claims.” Egerdahl v. Hibbing Community

College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989).

Naming a government official in his official capacity is the equivalent of naming the government

entity that employs him. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Based

upon plaintiff’s allegations, Lemons and Meindhart are employed by the University City Police

Department, which is not an entity subject to suit under § 1983. See Ketchum v. City of West

Memphis, Ark., 974 F.2d 81, 82 (1992) (entities such as police departments are “not juridical

entities suable as such). In addition, the complaint fails to state a claim of municipal liability.

See Monell v. Dept. of Social Services of City of New York, 436 U.S. 658, 690-91 (1978).




                                                 4
        Plaintiff’s claims against the “Clayton County Justice Center” fail as a matter of law.

Relevant precedent establishes that a department or subdivision of local government is not a

“juridical,” or suable, entity under 42 U.S.C. § 1983. Ketchum v. City of West Memphis, Ark.,

974 F.2d 81, 82 (1992); see also Ballard v. Missouri, Case No. 4:13-cv-528-JAR (E.D. Mo. Apr.

22, 2013) (holding that “[p]laintiff’s claims against the City of St. Louis Department of Public

Safety, the St. Louis County Justice Center, the City of St. Louis Justice Center, and

MSI/Workhouse are legally frivolous because these defendants are not suable entities”); see also

Wallace v. St. Louis City Justice Ctr., Case No. 4:12-cv-2291-JAR (E.D. Mo. Jul. 17, 2013)

(dismissing claims against the St. Louis City Justice Center because it is not a suable entity).

        Finally, as clearly set forth on the form complaint, to the extent plaintiff seeks relief that

affects the length or duration of his imprisonment, he must bring an action pursuant to 28 U.S.C.

§ 2254. Plaintiff is further advised that before bringing an action pursuant to § 2254, he must

exhaust his available state court remedies.1

        Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint. Plaintiff is warned that the filing of an amended complaint replaces the original

complaint, and so it must include all claims plaintiff wishes to bring. E.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff

must submit the amended complaint on a court-provided form, and must comply with Rules 8

and 10 of the Federal Rules of Civil Procedure. Rule 8 requires plaintiff to set forth a short and

plain statement of the claim showing entitlement to relief, and it also requires that each averment

be simple, concise and direct.        Rule 10 requires plaintiff to state his claims in separately


1
 As of the date of this Memorandum and Order, it appears plaintiff has not exhausted his available state
remedies. Review of Missouri Case.net, the State of Missouri’s online docketing system, shows that
plaintiff filed a motion for post-conviction relief on August 7, 2018, and that the motion remains pending.
See McAfee v. State of Missouri, No. 18SL-CC02954 (21st Jud. Cir. 2018).
                                                    5
numbered paragraphs, each limited as far as practicable to a single set of circumstances. Plaintiff

should include all of his claims in a single complaint, rather than attach exhibits or supplemental

documents.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both.2

        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant. Plaintiff

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may

choose a single defendant and set forth as many claims as he has against that defendant. See Fed.

R. Civ. P. 18(a).

        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant. Plaintiff should avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiff’s failure to make specific factual allegations against any defendant

will result in that defendant’s dismissal from this case.

        Accordingly,




   2
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   6
        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $13.39. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it:

(1) his name; (2) his prison registration number; (3) this case number; and (4) the statement that

the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

        If plaintiff fails to timely file an amended complaint in accordance with the

instructions in this Memorandum and Order, the Court will dismiss this action without

prejudice and without further notice.




                                                    /s/ John M. Bodenhausen
                                                    JOHN M. BODENHAUSEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of October, 2018.




                                                7
8
